This appeal is from a conviction of grand larceny. The only question is whether the evidence is sufficient.
The two appellants and two women were charged with grand larceny. The women signed a full confession which was read in the presence of appellants, the two women, the sheriff and others. Appellants remained silent. Thus the confession became admissible in evidence against the appellants. See Autrey v. State, 94 Fla. 229, 114 So. 244; Handley v. State, 125 Fla. 632,  170 So. 748.
The women did not testify. The appellants testified but disclaimed guilt and explained their silence by saying they paid no attention to the reading of the confession. It is true the confession standing alone would not sustain the verdict of the jury, but, here the appellants knew the victim was intoxicated; they had reason to believe he had a substantial amount of money; that he was a stranger and their chances of getting away with the money without being apprehended were good.
The jury had all the circumstances before them. The trial was conducted according to law. We affirm the judgment *Page 551 
upon authority of Autrey v. State and Handley v. State, supra.
Affirmed.
CHAPMAN, C. J. TERRELL and BUFORD, JJ., concur.